Spencer, J.
The defendant Bowles was- brought into this action by supplemental summons. She appeared and answered. Subsequently, the plaintiff served an amended complaint to which the defendant has made what she designates as an amended answer. The plaintiff having demurred thereto, the issue raised by such demurrer is here for trial.
Defendant’s counsel contend that the amended answer consists solely of objections taken to the sufficiency of the amended complaint under section 498 of the Code of Civil Procedure, and are not subject to demurrer (§ 494); but that if plaintiff deems them insufficient, her remedy is by motion for judgment (§ 537) or to strike out. (§ 538.)
I cannot see my way clear to support this construction of *314the Code provisions. If the paper served must be regarded as an answer in the case, and defendant so contends, it must consist either of a denial, a counterclaim or a defense. (Code Civ. Pro., § 500.) A’ defense may be any new matter that constitutes a reason why the plaintiff should not maintain the action, or which will tend to mitigate or reduce the amount of his damages. (Code Civ. Pro., § 508.) I think, therefore, that an objection taken under section 498 must be regarded as a defense. The facts supporting such an objection must be demurred to by the defendant in case they appear upon the face of the complaint, or any objection as to their sufficiency is waived (Code Civ. Pro., §§ 488, 499), and I see no reason why the same remedy, viz., demurrer, should not be applicable in case such facts are set up as an objection in the answer. In both instances they would be tested in the same manner, viz., by section 488. There does not, however, seem to be any provision to this effect in the Code as to objections taken by answer; nevertheless, I think it is the system of pleading intended by the sections bearing generally upon the subject.
•The demurrer, therefore, brings up the question as to the sufficiency of the facts alleged in the amended answer. They are as follows: (1) that the supplemental summons was not so designated on its face; (2) that the supplemental summons contained the names of the original defendant as well as those brought in; and (3) that the original complaint contained defendant’s name as a party to the action.
I am of the opinion that objections taken by answer under section 498, should not only specify the facts, but also the particular grounds of the objection as required by section 490, and this each of these objections fails to do, and should be held insufficient for that reason. Furthermore, I know of no practice authorizing objection by answer to the form or sufficiency of the summons, and the objection so taken is of no avail. The presence of the defendant’s name in the original complaint is inconsequential, as that pleading has been superseded by the amended complaint. I am of the opinion that the amended answer demurred to is insufficient *315in law. It raises no issue in respect to the cause of action alleged in the amended complaint, and contains no objection authorized by section 498, within the provisions of section 488.
The demurrer is, therefore, sustained, with costs, with permission for defendant to plead over within twenty days upon payment of costs.
Ordered accordingly.